OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



             STATE ©F TEXAS
                                                                              ^>» HINEV BOWES
             PlMALTYFOR                                                                         ?5
                                                                02 1M

3/17/2015
                     TEUSE                                     0004279596       MAR 20     2015

 RIVERA, DOUGLAS WILMER ^Tr. <dt?No5™6f8lf-AyA,l£DFROM ^R°-82,M9-105
On this day, this Court has granted the .trial court's request for an extension of time
 pursuant to T.R.A.P. 73.5. The clerk's record containing the 11.07 writ application
 is due in this Court on Tuesday, May 5,' 2015.
                                                                            Abel Acosta, Clerk



                               DOUGLAS WILMER RIVERA
                               JEFFERSON COUNTY CORRECtlbNAl-fiACILITiY
                               TDC# 1760730                                                     I
                               P. O. BOX 26007                                               I
                               BEAUMONT, TX 77720                                           -f

BAUBS3B      77*720           •iihlMli'-M'-lliihi^